     Case 8:20-cv-00382-FMO-KES Document 11 Filed 06/19/20 Page 1 of 1 Page ID #:29



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11    BRYAN WILLIAMS,                            )   Case No. SA CV 20-0382 FMO (KESx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14    HENRY LIU,                                 )
                                                 )
15                        Defendants.            )
                                                 )
16

17          IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18

19    Dated this 19th day of June, 2020.

20
                                                                       /s/
21                                                             Fernando M. Olguin
                                                             United States District Judge
22

23

24

25

26

27

28
